Case 19-14299-elf             Doc 30     Filed 03/03/20 Entered 03/03/20 18:48:10           Desc Main
                                         Document      Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     In re:                                           :       CASE No. 19-14299-elf
                                                      :
     Robert J. Kocsis,                                :       Chapter 13
                                                      :
              Debtor.                                 :       Hearing: March 10, 2020
                                                      :       Hearing Time: 1:00PM
                                                      :       Courtroom: #1
                                                      :       U.S. Bankruptcy Court
                                                      :       Robert C. Nix Building
                                                      :       900 Market Street
                                                      :       Philadelphia, PA 19107


        RESPONSE TO DEBTOR'S OBJECTION TO ALLOWANCE OF CLAIM NO. 3-1 OF
                                 ANTHIUM, LLC

              COMES NOW Land Home Financial Services as servicer for Anthium, LLC (hereinafter,

“Anthium”) and responds to the Debtor's Objection to Allowance of Claim No. 3-1 of Anthium,

LLC (hereinafter, “Objection”) as follows:

I.            FACTS

       1. On or about September 30, 2018, Robert J. Kocsis (hereinafter, “Debtor”) executed

              borrowed the sum of $116,500.00 from Dime Real Estate Services – Pennsylvania, Inc.

              (hereinafter, “Original Creditor”) pursuant to an Adjustable Rate Note (hereinafter, the

              “Note”). The maturity date on the Note is October 1, 2018. See Exhibit A.

       2. The Note was secured by a Mortgage granting Original Creditor a security interest in the

              real property located at Rd #4 Passer Road Coopersburg, Pennsylvania 18036

              (hereinafter, the “Property”). See Exhibit B.

       3. Anthium is the current creditor on the Note and Mortgage. A complete chain of

              assignments is hereto attached as Exhibit C.



                                                       1
*4727641001*
Case 19-14299-elf         Doc 30     Filed 03/03/20 Entered 03/03/20 18:48:10              Desc Main
                                     Document      Page 2 of 7



      4. On September 16, 2019, Anthium timely filed proof of claim 3-1 (hereinafter, the

         “Claim”) for its secured claim on the Property. The total debt on the claim is $61,277.03.

         The total arrearage on the claim is also $61,277.03 due to the maturity on the Note. See

         Claims Register, 3-1.

      5. On January 21, 2020, the Debtor filed the Objection requesting disallowance of

         Anthium’s Claim. The Debtor alleges four grounds for disallowance: (1) that the claim

         include interest in excess of the stated rate on the note, (2) that the claim contains

         unnecessary forced place insurance charges, (3) that the claim includes interest on

         interest charged in the last bankruptcy, and (4) that the Debtor was not refunded for

         poundage. See Docket No. 28.

II.      ARGUMENT

         a. Standard of Review


      6. A claim or interest, proof of which is filed under section 501 of Title 11 of the United

         States Code, is deemed allowed unless a party in interest objects. 11 U.S.C. § 502(a). If

         an objection is filed, a hearing is held by the Court to determine whether the claim should

         be allowed or disallowed and the amount of the claim. In Re Mansaray-Ruffin, 530 F.3d

         230, 246 (3rd Cir. 2008).

      7. During the claims allowance process, the burden shifts between the parties. Initially, a

         creditor bears the burden of establishing its claim. Fed. R. Bankr. P. 3001(f). Once a

         creditor properly executes and files a proof of claim in accordance with Federal Rules

         of Bankruptcy Procedure, its proof of claim is considered ''prima facie evidence of the

         validity and amount of the claim.'' Fed. R. Bankr. P. 3001(f); In Re American Home

         Mortg. Holdings, Inc., 637 F.3d 246 (3rd Cir. 2011).

                                                   2
*4727641001*
Case 19-14299-elf     Doc 30     Filed 03/03/20 Entered 03/03/20 18:48:10            Desc Main
                                 Document      Page 3 of 7



  8. A properly filed proof of claim is prima facie evidence of validity and amount of claim

     and, to overcome this prima facie effect, the objecting party must bring forward evidence

     equal in probative force to that underlying proof of claim; only then is ultimate burden of

     persuasion with proponent of proof of claim. In Re Lampe, 665 F.3d 506 (3rd Cir. 2011);

     VFB LLC v. Campbell Soup Co., 482 F.3d 624, 636 (3rd Cir. 2007); In Re Allegheny

     Intern., Inc, 954 F.2d 167, 173 (3d Cir. 1992), citing In Re Windsor Communications

     Group, Inc., 45 B.R. 770, 773 (Bankr.E.D.Pa. 1985).

  9. If a party objects to the claim, the objecting party carries the burden of going forward

     with evidence to overcome the prima facie validity and the amount of the claim. In Re

     Allegheny, supra. at 173, citing In Re Holm, 931 F. 2d 620, 623 (9th Cir. 1991), quoting 3

     L. King, Collier on Bankruptcy § 502.02, at 502-22 (15th ed. 1991). If the objecting

     party produces evidence to refute at least one of the allegations essential to the claim’s

     legal sufficiency, the burden of persuasion shifts back to the claimant. Id. citing In Re

     WHET, Inc., 33 B.R. 424, 437 (Bankr.D.Mass. 1983).

     b. The Interest Include in the Proof of Claim is Proper

  10. The Note provides for the calculation on the interest rate by “adding a Margin of three

     and one-quarter percentage points (3.25%) to the most recent Index figure available as of

     the date 45 days before each Change Date (Index + Margin) and then round the results of

     this addition to the nearest one-eight of one percentage point (0.125%).” The “Index” as

     defined in the Note is the “monthly median cost of funds ratio (annualized)(percent) as

     made available by the Federal Home Loan Bank Board.” See Exhibit A. A visit to the




                                               3
*4727641001*
Case 19-14299-elf           Doc 30       Filed 03/03/20 Entered 03/03/20 18:48:10                      Desc Main
                                         Document      Page 4 of 7



         website for the Federal Home Loan Bank Board shows that the index value in August of

         2005 was 2.87%. See Exhibit D. 1

    11. The Notice of Rate Adjustment referenced and attached to the Objection as Exhibit C

         states that the new interest rate of 6.1250% consists of the 2.87% index value and the

         3.2500% margin mandated by the Note. See Docket Entry 28. Accordingly, the October

         5, 2005 Notice of Rate Adjustment lists the proper interest rate.

    12. The Debtor has not put forward any other examples beyond the October 5, 2005 Notice

         of Rate Adjustment to support their assertion that the Claim includes interest in excess of

         the stated rate on the Note.

         c. The Hazard Insurance Disbursements Made by Creditor Were Proper

    13. The Debtor takes issue with Hazard Insurance disbursements made by the Creditor from

         the period of January 2013 to January of 2018. Under the paragraph 7 of the Mortgage,

         the Debtor is due to “keep the improvements now existing or hereafter erected on the

         Property insured against loss by fire, hazards included within the term ‘extended

         coverage’ and any other hazards for which Lender requires insurance.” See Exhibit B.

         Additionally, if the Debtor “fails to perform the convents and agreements contained in

         [the Mortgage]”….then Creditor “may do and pay for whatever is necessary to protect the

         value of the Property and [Creditor’s] rights in the Property.” Id. Any amounts disbursed

         by Creditor in accordance with the covenants of the Mortgage become additional debt of

         the Debtor. Id.




1
 The Debtor purports to attach a chart of applicable interest rates as Exhibit B of the Objection; however, the
attachment in fact is titled “National Monthly Median Costs of Funds Ratio for OTS Regulated Institutions.”
                                                          4
*4727641001*
Case 19-14299-elf       Doc 30     Filed 03/03/20 Entered 03/03/20 18:48:10             Desc Main
                                   Document      Page 5 of 7



     14. The Debtor alleges that they have had continuous insurance which he paid for during the

        time period of January 2013 to January 2018; however, the Debtor provides no evidence

        that he in fact has maintained insurance on the Property.

     15. As to the Debtor’s allegation that they were overcharged $5,643.10 for unnecessary

        forced place insurance from 1999 to 2001, the Debtor again fails to provide any evidence

        to support this allegation. To the extent the Debtor alleges that the amount was paid in a

        previous bankruptcy plan, the proof of claim filed by SN Servicing Corporation in

        bankruptcy case #06-15790 (the “2006 Bankruptcy Case”) only included an arrearage

        dating back to March of 2003. It is unclear from the Objection on its face where the

        Debtor is obtaining the $5,643.10 figure. Moreover, the Debtor failed to object to SN

        Servicing Corporation’s proof of claim 3 in the 2006 Bankruptcy Case and should thus be

        precluded from doing so here.

        d. Interest Charges from the Debtor’s 2006 Bankruptcy Case

     16. The Debtors allegations in regards to the $14,617.95 arrearage on claim 3-2 from the

        2006 Bankruptcy Case are again misplaced as the Debtor failed to object to said claim in

        the prior bankruptcy and thus should be precluded from doing so in this case.

     17. Nevertheless, and without waiving any of the aforementioned arguments, Creditor has

        determined that the $14,617.95 may have been mischaracterized in the attachment to

        proof of claim 3-2 from the 2006 Bankruptcy Case. Creditor is currently investigating

        this matter and requests additional time to do so.

//

//

//


                                                 5
*4727641001*
Case 19-14299-elf         Doc 30     Filed 03/03/20 Entered 03/03/20 18:48:10           Desc Main
                                     Document      Page 6 of 7



          e. Refund of Poundage

       18. The refund from the poundage was received after the Claim was filed. It appears that the

          check was sent to the incorrect address by foreclosure counsel. Creditor will be adjusting

          the loan to reflect the refund of the poundage.

III.      CONCLUSION

       WHEREFORE, Land Home Financial Services as servicer for Anthium, LLC requests that

the Court deny the Debtor's Objection to Allowance of Claim No. 3-1 of Anthium, LLC.


Date: March 3, 2020                                     Attorney for Land Home Financial Services
                                                        as servicer for Anthium, LLC

                                                        /s/ Lisa Cancanon___
                                                        Lisa Cancanon, PA #323550
                                                        Weinstein & Riley, P.S.
                                                        11101 West 120th Avenue #280
                                                        Broomfield, CO 80021
                                                        Telephone: (303) 539-8600




                                                   6
*4727641001*
Case 19-14299-elf       Doc 30       Filed 03/03/20 Entered 03/03/20 18:48:10          Desc Main
                                     Document      Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the RESPONSE TO DEBTOR'S
OBJECTION TO ALLOWANCE OF CLAIM NO. 3-1 OF ANTHIUM, LLC was served on the
following parties by electronic service via the Court's ECF filing system or by first-class mail on
March 3, 2020:

Trustee via E-Filing:
WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
Email: ecfemails@ph13trustee.com

U.S. Trustee via First-Class Mail:
United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106

Debtor’s Counsel via First-Class Mail:
JON M. ADELSTEIN
3993 Huntingdon Pike
Suite 210
Huntingdon Valley, PA 19006

Debtor via First-Class Mail:
Robert J. Kocsis
1106 Passer Road
Coopersburg, PA 18036

                                              /s/ Scott Allen
                                              Scott Allen
                                              Legal Assistant to Lisa Cancanon




                                                 7
*4727641001*
